Title: John Adams to Abigail Adams, 7 April 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris April 7. 1783

It is now compleatly five Years, Since I first arrived in Europe, and in all that time I was never more impatient to hear from you and from America in General, than I am now and have been for some months. Not a Word, Since the Beginning of January, except a Line from your Unckle, and Scarcely any Thing Since the 26 of Oct. when I arrived in Paris. I have no intimation of the Arrival of my Dutch Treaties, four of which I put on board 4 different Vessells at Amsterdam in October. No News of Coffins Arrival who carried You, the richest Present I ever sent you from Europe. No News of the Reception of the Peace. No Acceptance of my Resignation. And what is worse Still there is no Ministry in England, and consequently We cannot finish the definitive Treaty, and consequently I cant come home without Leave. This Life of a Spider is very unpleasant. I have been all Winter upon Tenter Hooks. Indeed I fear, We shall have no Arrivals before June or the latter End of May. If so my Fidgets must continue two months longer.
If Miss Nabby Should, be disgusted with Europe as much as I am she would repent of her Rashness in ever thinking of coming here. I hope a Commission will arrive with the first ships, to make a Treaty of Commerce with G. Britain. We have lost an admirable Opportunity of making the best Treaty for the Publick, by the Revocation of mine without sending another. Some Persons Suppose, that such a Commission will arrive to me, others to Mr. Laurens others to Dr. Franklin, others to Mr. Jay, others that Mr. A. Lee will come others that Mr. Izard will be the Man, and some that Mr. Jefferson. Of all these Persons I think myself the least likely. But still it is possible and it is certain that Congress will commit a Mistake, by appointing any other. But the same Influence which led them into the first Error, may continue them in it. Supposing a Commission should come to me, I am frightened at the Thought of it. How will the King and the Courtiers the City and the Country look at me? What Prospect can I have of a tollerable Life there? I shall be Slandered and plagued there, more than in France. It is a Sad Thing that Simple Integrity should have so many Ennemies in this World, without deserving one. In the Case Supposed I must go to London and reconnoitre—see how the Land lies and the faces look, before you think of coming to me. I will not stay there, to be plagued. One may soon judge. If I should find a decent Reception and a Prospect of living comfortably a Year or two there I will write for you. All this is you see upon a supposition which is improbable. It would be infinitely more agreable to my own heart to come home and quit Europe forever. At home I can take Care of my Children, to give them Education and put them into Business. If I should remain abrod my Children must suffer for it and be neglected. But in all Events I will not stay in Holland, the Air of which is totally inconsistent with my Health. I have tried it, very sufficiently. I can never be well nor enjoy myself there. In other respects I like that Country very well.
John has been taken much notice of, in his Journey from Petersbourg by Ambassadors and other People of Rank who write much in his favour, both for Prudence and Knowledge.

Adieu my dear friend Adieu.
J.A.



This will go by Mrs. Izard, who is about embarking from Bourdeaux for Philadelphia with her Family.

